DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed March 14, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1 and 3-4 are allowable over the references of record for at least the following reasons:
	Claim 1: wherein the drain mechanism includes a drain valve configured to prevent the oil from being discharged when the drain valve is closed and to allow the oil to be discharged when the drain valve is opened, and
	wherein the drain valve is accessible through a hole provided in the flywheel housing.  
	The closest prior art is the Japanese ‘513 reference.  The Japanese ‘513 reference fails to disclose all of the features of amended independent claim 1.  Furthermore, none of the located references teach or suggest wherein the drain mechanism includes a drain valve configured to prevent the oil from being discharged when the drain valve is closed and to allow the oil to be discharged when the drain valve is opened, and wherein the drain valve is accessible through a hole provided in the flywheel housing.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747